Christianson, J.
(concurring). I concur in an affirmance. In my opinion the questions of negligence and proximate cause were for ihe jury. I believe that under the evidence presented in this case reasonahe men in the exercise of reason and judgment might reasonably differ as to whether the defendant was negligent, and whether such negligence was the proximate cause of the injury sustained by the plaintiff.
I agree with what is said in the opinion prepared by Mr. Justice Grace as to the errors assigned on the instructions given and refused.
As to the error assigned upon remarks made by plaintiff’s counsel during the argument of the jury, I am of the opinion that the appellant has wholly failed to present a record showing error. The record presented does not show the language used. It merely shows the statement of defendant’s counsel as to what he claimed the language was. This *1259.statement was denied by plaintiff’s counsel. As I read the record here the case falls squarely within the rule announced by this court in Erickson v. Wiper, 33 N. D. 193, 222.